Title: To James Madison from John Conard, 6 November 1816
From: Conard, John
To: Madison, James



Sir
Phila. County Penna. 6th Nov. 1816

Being advised by a number of my friends and my present situation rendering it desirable, I have taken the liberty to apply for the Situation of Act. of the War Department lately become Vacant by the Death of Col. Lear.
I have, I trust, good reasons to believe that the best wishes of a great proportion of the friends of the administration in the State and particularly in this District are with me in the application; And I am also induced to believe that my habits and former pursuits will enable me with Strict application and industry to discharge the Various duties of such an office.
Should it accord with your Views and you be pleased to name me to that office I shall esteem it a particular favour to which all my exertions shall be directed to repay, as well to the public, as yourself personally with perfect good faith.  With the highest Considerations of Respect I Remain Sir your frd & Servt.

John Conard

